DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 15 is embedded in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps 
Claim 15 recites “the structural component to be produced is divided into at least two component sections which differ with respect to their requirement profiles when the structural component is later used, wherein one component section as a core segment must meet a higher requirement profile with respect to occurring loads when the structural component is used, and at least one other component section must meet a lower requirement profile.” It is unclear if said recitation is meant to set forth any one of, or a combination of the following method steps of “producing”, “dividing”, “using”, “meeting/qualifying”, and “providing the structural component”.
Claim 15 recites “in a first production step for producing the core segment with the higher requirement profile, a blank is brought to near-net-shape or net-shape by a massive forming process in some regions.” It is unclear if said recitation is meant to set forth any one of, or a combination of the following method steps of “producing”, “disposing a blank”, “providing a blank”, and “forming a blank”.
Claim 15 recites “in at least one further production step in order to form the at least one component section with the lower requirement profile, said at least one component section is manufactured by a generative production method onto at least one surface region not yet brought into its net-shape or near net-shape of the core segment used as a substrate, in order to also bring said at least one surface region of the massive- formed core segment into a more near-net-shape.” It is unclear if said recitation is meant to set forth any one of, or a combination of the following method steps of “producing”, “forming”, “manufacturing”, “using”, and “bringing/disposing”.

Claim 15 recites “Method for producing a one-piece structural component for constructing a larger structure typically used in aerospace technology, which has different component sections, from a high-strength alloy material.”
Regarding recitation “typically used in”, said recitation renders the claim indefinite because it is unclear whether the limitations following the recitation are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding recitation “which has different component sections,” it is unclear if said recitation is referring to the previously set forth “one-piece structural component” or the “larger structure”.
Regarding recitation “from a high-strength alloy material”, it is unclear if said recitation is referring to the previously “one-piece structural component”, “larger structure”, or the “different component sections”.
Claim 15 recites “the structural component to be produced is divided into at least two component sections which differ with respect to their requirement profiles when the structural component is later used, wherein one component section as a core segment must meet a higher requirement profile with respect to occurring loads when the structural component is used, and at least one other component section must meet a lower requirement profile”
Regarding recitation “is divided”, it is unclear if said recitation is referring to the physical separation/detachment of the structural component, or if it is meant to set forth that the structural component comprises plurality of sections.
Regarding recitation “at least two component sections”, it is unclear if said recitation is meant to refer to and/or further define the previously set forth “different component sections” of the preamble.
Regarding recitation “their requirement profiles”, it is unclear what profiles said recitation is referring to, because profiles were not previously set forth (e.g. profiles such as physical characteristics, required parameters, geometrical/dimensional profiles.)
Regarding recitation “when the structural component is later used”, it is unclear if said recitation is meant to set forth a conditional limitation, or it is meant to set forth a method step of using said structural component.
Regarding recitation “wherein one component section”, it is unclear if said recitation is meant to refer to one of the “at least two component sections”, or “different component sections” of the preamble.
Regarding recitations “as a core segment must meet”, it is unclear if said recitation is meant to set forth a conditional limitation, e.g. a method step of “qualifying” one of the component sections as “a core segment”, or it is meant to rename one of the components as “a core segment”.
Regarding recitations “higher requirement profile” and “lower requirement profile”, the metes and bounds of said recitations are unclear, because profiles were not previously set forth (e.g. profiles such as physical characteristics, required parameters, and geometrical/dimensional profiles.)
Claim 15 recites “in a first production step for producing the component section with the 20 higher requirements, a blank is brought to near-net-shape or net-shape by a massive forming process in some regions.”
Regarding recitation “for producing”, it is unclear if said recitation is meant to positively set forth the method step of “producing the component”, or it is meant to further define a previously set forht method step.
Regarding recitation “a blank is brought to near-net-shape or net-shape”, said recitation is in narrative form, which makes it is unclear if said recitation is meant to set forth a method step of “bringing” and/or “providing”.
Regarding recitation “a massive forming process”, the metes and bounds of said recitation is unclear, because a forming process was not previously set forth. Furthermore, the term “massive” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding recitation “in some regions”, it is unclear what element said recitation is referring to, i.e. the blank, core segment, or one of the components.
Claim 15 recites “in at least one further production step in order to form the at least one component section with the lower requirement profile, said at least one component section is manufactured by a generative production method onto at least one surface region not yet brought into its net-shape or near net-shape of the core segment used as a substrate, in order to also bring said at least one surface region of the massive-formed core segment into a more near-net-shape”
Regarding recitations “the at least one component section” and “said at least one component section”, it is unclear if said recitations are meant to refer to the previously set forth “at least one other component section”, or they’re meant to set forth/refer to different sections.
Regarding recitation “at least one surface region”, it is unclear if said recitation is meant to refer to, or further define, the previously set forth “some regions”, or it is meant to set forth new regions.
Regarding recitation “not yet brought into its net-shape or near net-shape of the core segment used as a substrate”, it is unclear if said recitation is meant to set forth a conditional limitation, or it is meant to further define and rename the “at least one component” as “a substrate.” 
Regarding recitation “the massive-formed core segment”, it is unclear what segment said recitation is referring to, because a “massive-formed core segment” was not previously set forth.
Regarding recitation “a more near-net-shape”, the metes and bounds of said recitation are unclear.
Claim 15 recites “the semi-finished product produced in this manner, as a completed preform, is then brought to its net-shape in one or more steps.”
Regarding recitation “the semi-finished product”, it is unclear what component said recitation is referring to, because a semi-finished product was not previously set forth.
Regarding recitation “this manner”, it is unclear what component, or method steps, said recitation is referring to.
Regarding recitation “as a completed preform”, it is unclear if said recitation is attempting to rename “the semi-finished product”, or it is meant to set forth a different component.
Regarding recitation “its net-shape”, it is unclear if said recitation is referring to the previously set forth “net-shape” of the “core segment”, or it is meant to refer to a net-shape of a different component.
Claim 17 recites “wherein the structural component is made of a titanium alloy, an aluminum alloy, a cobalt-based alloy, or a nickel-based alloy.” It is unclear if said recitation is meant to 
Claim 18 recites “wherein an (α+β) titanium alloy is used as the titanium alloy.” Said recitation is in narrative form, which makes it unclear if it is meant to set forth a method step of “using” or it is meant to further define the previously set forth “titanium alloy” as comprising an (α+β) titanium alloy. It is noted that claim 19 recites a similar limitation, which should be addressed accordingly.
Claim 20 recites “wherein the generative production method, with which the component section with the lower requirement profile is created, is carried out as laser deposition welding using solid particles or wire, or by arc deposition welding, or by electron beam deposition welding.” Said recitation is in narrative form, which makes it unclear if it is meant to set forth a method step of “carrying” or it is meant to further define the previously set forth “generative production method”.
Claim 21 recites “wherein the same alloy, from which the core segment is made, is also used for the generative production step for forming the component section with the lower requirement profile.”
Regarding recitation “the same alloy”, it is unclear if said recitation is meant to refer to the previously set forth “high-strength alloy material”, or it is meant to set forth a different alloy.
Regarding recitation “the generative production step”, it is unclear if said recitation is meant to refer to the previously set forth “generative production method” of claim 15, or it is meant to set forth a new step.
Claim 22 recites “wherein an alloy different from the alloy of the core segment is used for the generative production step for forming the component section with the lower requirement profile.”
Regarding recitation “the alloy”, it is unclear if said recitation is meant to refer to the previously set forth “high-strength alloy material”, or it is meant to set forth a different alloy.
Regarding recitation “the generative production step”, it is unclear if said recitation is meant to refer to the previously set forth “generative production method” of claim 15, or it is meant to set forth a new step.
Claim 23 recites “wherein a plurality of generative production steps is carried out for the near-net-shape forming of the component sections which have not yet been brought to near-net-shape or net-shape by the forging step.”
Regarding recitation “wherein a plurality of generative production steps is carried out”, said recitation is in narrative form, which makes it unclear if said recitation is meant to positively set forth method steps, and/or further define the previously set forth “generative production method” of claim 15.
Regarding recitation “the near-net-shape forming” it is unclear if said recitation is meant to refer to a previously set forth method step, or set forth a new step, because such forming step was not previously set forth.
Regarding recitation “the component sections”, it is unclear if said recitation is meant to only refer to the “at least one other component section”, and/or the “one component section” (i.e. the core segment), or it is meant to set forth new sections.
Regarding recitation “the forging step”, it is unclear what method step said recitation is referring to, because a forging step was not previously set forth.
Claim 24 recites “wherein, between two generative production steps, the generatively formed component sections are formed by forging into a nearer-net-shape, and the subsequent generative production step is carried out on the formed material of the preceding production step.”
Regarding recitation “between two generative production steps”, it is unclear what two steps said recitation is referring to, because two generative productions steps were not previously set forth. Furthermore, it is unclear if said recitation is meant to further define the previously set forth “plurality of generative production steps” or it is meant to set forth additional steps.
Regarding recitations “are formed by forging” and “is carried out”, said recitations are in narrative form, which makes it unclear if they’re meant to positively set forth method steps, or they’re meant to refer to previously set forth steps.
Regarding recitation “the formed material”, it is unclear what components said recitation is referring to, because a formed material was not previously set forth.
Regarding recitation “the preceding production step”, it is unclear what preceding method steps said recitation is referring to.
Claim 25 recites “wherein, prior to carrying out a generative production step, the application surface of the core segment serving as substrate is pretreated for the generative production step.”
Regarding recitations “generative production step”, it is unclear if said recitation is meant to refer to the previously set forth “generative production method” or it is meant to set forth a new step.
Regarding recitation “the application surface”, said recitation lacks antecedent basis, and is unclear what previously set forth surface, or region it is referring to.
Regarding recitation “is pretreated”, said recitation is in narrative form, which makes it unclear if it is meant to positively set forth a method step of “pretreating” or it is meant to set forth a resultant limitation.
Claim 26 recites “wherein the at least one component section with the lower requirement profile of the completed preform is brought into its net-shape by forging and/or by machining.” Said recitation is in narrative form, which makes it unclear if it is meant to positively set forth method steps of “forging” and/or “machining” or it is meant to further define previously set forth method steps.
Claim 27 recites “wherein the core segment is created by forging as a massive forming step” Said recitation is in narrative form, which makes it unclear if it is meant to positively set forth a method step of “forging” and/or “creating”, or it is meant to further define previously set forth method steps. Regarding recitation “a massive forming step” it is unclear if said recitation is meant to set forth a new method step, or it is meant to refer to and further define the previously set forth “massive forming process” of claim 15.
Claim 28 recites “wherein one of several variations of the structural component is produced as the structural component, and wherein, with the step of massive forming to form the core segment, said core segment is produced as a common part for the several variations, and the several variations are provided by the at least one component section with the lower requirement profile formed by generative production.”
Regarding recitation “wherein one of several variations of the structural component is produced as the structural component”, it is unclear what variation said recitation is attempting to further define and refer to, because variations of the structural component were not previously set forth.
Regarding recitation “wherein, with the step of massive forming to form the core segment”, it is unclear if said recitation is meant to further define and refer to the previously set forth “massive forming process” or it is meant to set forth a new forming step.
Regarding recitations “is produced” and “are provided”, said recitations are in narrative form, which makes it unclear if they’re meant to positively set forth method steps of “producing” and/or “providing”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 15-17, 20, 23, 24, and 26-28, as best as can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rettberg et al. (hereinafter Rettberg; US 20170341178 A1).
Regarding claim 15, Rettberg discloses a method for producing a one-piece structural component for constructing a larger structure (figures 2-5, i.e. a method of producing an 
- the structural component to be produced is divided into at least two component sections which differ with respect to their requirement profiles when the structural component is later used, wherein one component section as a core segment must meet a higher requirement profile with respect to occurring loads when the structural component is used (figures 2-3, i.e. the blank section (10) is considered as a core segment; paragraph 0017, i.e. “It is known that the greatest mechanical… loads occur at the outlet edge of the blade in the operating state with the impeller of a pump”, where the outlet edge (figure 5, element 31) of the blade is part of the core segment (10), indicating that the blank section has to meet higher mechanical loads than the built-up section, which comprises of blades (3), hub (2), and top plate (4)), and at least one other component section must meet a lower requirement profile (figures 4-5, i.e. the blades (3), hub (2) and the top plate (4) are considered the other sections, which is a built-up section, where said section do not have to meet high mechanical load requirements, since the highest loads occur at the outlet edge (31) of the core segment (10)),
- in a first production step for producing the core segment with the higher requirement profile, a blank is brought to near-net-shape or net-shape by a massive forming process in some regions (figures 2-3 and paragraphs 0050-0051, i.e. the core segment (10) is forged and machined into a near-net-shape),
- in at least one further production step in order to form the at least one component section with the lower requirement profile, said at least one component section is manufactured by a generative production method onto at least one surface region not yet 
- the semi-finished product produced in this manner, as a completed preform, is then brought to its net-shape in one or more steps (paragraph 0072, i.e. “post-machining such as grinding, polishing or similar can subsequently still take place”, indicating that one or more final steps are performed to produce a final product).

Regarding claim 16, Rettberg further discloses wherein the requirement profile of the core segment with the higher requirement profile and that of the component section with the lower requirement profile differ with regard to the respective mechanical resilience (paragraph 0017, i.e. “All the advantages of the forged material are maintained by the cutting machining” and “It is known that the greatest mechanical… loads occur at the outlet edge of the blade in the operating state with the impeller of a pump”, where the outlet edge (figure 5, element 31) of the blade is part of the core segment (10), indicating that the forged core segment (10) has to meet and withstand higher mechanical loads compared to the blades (3), hub (2), and top plate (4), which are built-up components that are produced via build-up welding).

Regarding claim 17
Regarding claim 20, Rettberg further discloses wherein the generative production method, with which the component section with the lower requirement profile is created, is carried out as laser deposition welding using solid particles or wire, or by arc deposition welding, or by electron beam deposition welding (paragraph 0070-0072, i.e. a laser build-up welding process is used to build up the blades (3), hub plate (2), and top plate (4) by depositing powdery material, which contain solid particles).

Regarding claim 23, Rettberg further discloses wherein a plurality of generative production steps is carried out for the near-net-shape forming of the component sections which have not yet been brought to near-net-shape or net-shape by the forging step (paragraph 0070, i.e. “one or more additive machining steps” is considered to be a plurality of generative production steps).

Regarding claim 24, Rettberg further discloses wherein, between two generative production steps, the generatively formed component sections are formed by forging into a nearer-net-shape, and the subsequent generative production step is carried out on the formed material of the preceding production step (paragraphs 0078-0080, i.e. additive build-up welding and subtractive machining steps are alternated).

Regarding claim 26
Regarding claim 27, Rettberg further discloses wherein the core segment is created by forging as a massive forming step (paragraph 0050 and 0068, i.e. the blank/core segment (10) is forged).

Regarding claim 28, wherein one of several variations of the structural component is produced as the structural component, and wherein, with the step of massive forming to form the core segment, said core segment is produced as a common part for the several variations, and the several variations are provided by the at least one component section with the lower requirement profile formed by generative production (paragraph 0024, i.e. the additive build-up step can be performed in different orientations/variations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 19, and 22, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rettberg in view of Akira et al. (hereinafter Akira; JP S6477702 A).
Regarding claims 18 and 19, Rettberg recognizes that the core segment of the structural component may be produced from titanium (paragraph 0050), but Rettberg does not explicitly disclose the core segment being made from an (α+β) titanium alloy that is a Ti-6Al-4V alloy. However, in the same field of endeavor, Akira teaches a method for producing a structural component having a core segment that is made from a Ti-6Al-4V alloy that is subjected to build-up welding process (attached translation of abstract, i.e. the forged raw material is a core segment that is made of Ti-6Al-4V alloy, which is a known (α+β) titanium alloy).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the core segment of Rettberg to be made out of Ti-6Al-4V alloy as taught by Akira, because selecting known materials based on their suitability for their intended use involves only routine skill in the art, namely manufacturing impellers, fins, and blades out of readily available durable material that can withstand the operating conditions. In re Leshin, 277 F.2d 197, 125 USPQ 416
Regarding claim 22, Rettberg does not disclose the material of the core segment (figure 2, element 10) and the built-up sections (figure 5, elements 2, 3, 4) of the structural component being different alloys, but recognizes that the core segment may be produced from titanium (paragraph 0050). However, in the same field of endeavor, Akira teaches a method for producing a structural component having a core segment that is made from a Ti-6Al-4V alloy that is subjected to build-up welding process by depositing a Ti-15 Mo-5Zo alloy to complete the structural component (attached translation of abstract, i.e. the core segment of the component is made of Ti-6Al-4V alloy, and the built-up section of the component is made of Ti-15 Mo-5Zo alloy, which are two different titanium alloys).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the core segment and the built-up section of Rettberg to be made out of Ti-6Al-4V and Ti-15 Mo-5Zo alloys, respectively, as taught by Akira, because selecting known materials based on their suitability for their intended use involves only routine skill in the art, namely manufacturing impellers, fins, and blades out of readily available durable material that can withstand the operating conditions. In re Leshin, 277 F.2d 197, 125 USPQ 416. See MPEP 2144.07.

Claim 21, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rettberg in view of Bouet et al. (hereinafter Bouet; US 20070023485 A1).
Regarding claim 21, Rettberg does not disclose the material of the core segment (figure 2, element 10) and the built-up section (figure 5, elements 2, 3, 4) of the structural component being the same alloy. However, in the same field of endeavor, Bouet teaches a structural component having a forged core segment (paragraphs 0002 and 0040, i.e. a forged blade is considered as a core segment) and a built-up section (paragraphs 0040 and 0048, i.e. a patch is a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the core segment and the built-up section of Rettberg to be made out of the same material alloy as taught by Bouet, in order for the component sections to share the same metallurgical properties (paragraph 0053).

Claim 25, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rettberg in view of Aleshin et al. (hereinafter Aleshin; US 6172327 B1).
Regarding claim 25, Rettberg does not disclose pretreating a substrate surface of the core segment prior to the generative production method. However, in the same field of endeavor, Aleshin teaches a method of producing a structural component having a core segment and a built-up section (figure 3, i.e. a built-up section is formed on a core segment using a laser built-up process (42, 50)), where prior to forming the built-up section on a substrate surface of the core segment, said substrate surface is pre-treated by a wire brush and an evaporable solvent, in order to assure the removal of all surface contaminants from the substrate surface (column 5, lines 27-36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method of producing the structural component of Rettberg to include a pre-treating cleaning step prior to the build-up process, in order to assure the removal of all surface contaminants from the substrate surface (column 5, lines 27-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725

/TERESA M EKIERT/Primary Examiner, Art Unit 3725